Filed 10/27/21 In re Ar.M. CA4/1

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA


 In re Ar.M. et al., Persons Coming                              D078995
 Under the Juvenile Court Law.
                                                                 (Super. Ct. No. J520197A-B)
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES
 AGENCY,

           Plaintiff and Respondent,

           v.

 A.M.,

           Defendant and Appellant.


         APPEAL from orders of the Superior Court of San Diego County,
Marian F. Gaston, Judge. Affirmed.
         Jacob I. Olson, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Lonnie J. Eldridge, County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel, and Jesica N. Fellman, Deputy County Counsel, for Plaintiff
and Respondent.
        A.M. (Father) appeals from dispositional orders issued by the juvenile

court in the Welfare and Institutions Code1 section 300, subdivision (c)
dependency proceedings for his 16-year-old daughter, Ar.M., and his 13-year-
old son, Al.M. Father contends there is insufficient evidence to support the
dispositional orders removing the children from his custody and the court’s
findings that reasonable efforts were made to prevent their removal from
him. We reject Father’s claims and affirm the orders.

               FACTUAL AND PROCEDURAL BACKGROUND2
        In 2003, E.M. (Mother) and Father began living together and
apparently married in 2004. Mother gave birth to Ar.M. in 2005 and Al.M. in
2007.
        In 2018, Mother and Father began divorce proceedings. In June 2019,
the family court awarded Mother and Father joint legal and physical custody
of the children. However, in September 2019, the family court ordered that
Father have sole physical custody of the children.
        In November 2019, the San Diego County Health and Human Services
Agency (Agency) filed section 300, subdivision (c) dependency petitions for the
children, alleging they had suffered, or were at substantial risk of suffering,
serious emotional damage as evidenced by their severe anxiety, depression,
withdrawal, or aggressive behavior toward themselves or others. In its
detention report, the Agency stated that in late September, Al.M. had
slapped and shoved Father and Ar.M. reported that Father also slapped and



1     All further statutory references are to the Welfare and Institutions
Code.
2    Additional factual and procedural background can be found in our prior
appeal in this case, In re Ar.M. (Nov. 25, 2020, D077621) [nonpub. opn.]
(Ar.M. I).

                                        2
pushed Al.M. Al.M. was then hospitalized after acting as if he were going to
choke himself with a necklace. Al.M. disclosed that his behavior was the
result of Father speaking negatively about Mother. In the hospital waiting
room, Mother “bad-mouthed” Father in front of Al.M. and the parents yelled
at each other regarding how the other was a bad parent. In October, Ar.M.
was hospitalized twice due to reportedly being suicidal. The Agency reported
that Ar.M. had a history of cutting herself. In late October, Ar.M. obtained a
temporary restraining order against Father based on allegations that he
continuously berated her for self-harming behavior and having an eating
disorder. Ar.M. also stated that after hearing her parents argue, she becomes
anxious and vomits. The Agency stated that the parents had placed their
children in the middle of a custody battle, which, if it were to continue, would
cause them anxiety, depression, continued suicidal ideation, and, possibly,
serious physical injury or death. At the detention hearing, the court found
the Agency had made a prima facie showing in support of the petitions,
detained the children out of their home, and ordered supervised visitation for
the parents. The Agency subsequently detained the children in the home of
their adult sister, M.J.
      In its initial jurisdiction and disposition report and addenda thereto,
the Agency stated that Ar.M. refused to visit with Father. Ar.M. and Al.M.
stated that they did not want to live with Father and instead wanted to live
with Mother. In February 2020, Ar.M. was hospitalized for self-harming
behavior and substance abuse. The Agency initially recommended that the
court make a true finding on the petitions’ section 360, subdivision (c)
allegations and place the children out of the home in the approved home of a
relative (M.J.) while the parents participate in reunification services. In its
June addendum report, the Agency recommended that the children instead


                                        3
be placed with Mother. The Agency stated that Ar.M. had been very
unstable, unable to address her mental health and substance abuse
problems, and had struggled in her placement with M.J. Ar.M. appeared to
have gained some stability in Mother’s care.
      At the June 10, 2020 contested jurisdiction and disposition hearing, the
court made true findings on the petitions’ section 300, subdivision (c)
allegations and declared the children to be dependents of the court. The
court then ordered that the children be placed with Mother and that family
maintenance services be provided to the parents. Father appealed the
jurisdictional and dispositional orders.
      On November 25, we issued our opinion in Ar.M. I, affirming the
jurisdictional orders, reversing the dispositional orders, and remanding the
matter for the juvenile court to conduct a new disposition hearing. We
concluded that the court erred by removing the children from Father’s
physical custody without making the express findings required by
section 361, subdivision (c) that there would be a substantial danger to the
well-being of the children if they were returned to his custody and there were
no reasonable means to protect them without their removal from him.
      In her November report, the children’s court-appointed special advocate
(CASA) reported that Ar.M. and Al.M. stated that they were happy in their
placement with Mother and wanted to continue to live with her. The CASA
believed that placement with Mother was beneficial to both children and that
Mother was a positive influence on their well-being. Ar.M.’s 18-year-old
boyfriend also lived with them in Mother’s home. The CASA had no
placement concerns regarding Ar.M.’s boyfriend. However, the CASA was
concerned that Ar.M. had not been regularly attending online classes through
her high school.


                                       4
      In its December status review report, the Agency stated that Father
had minimal contact with it since October 2020 and had not made any
behavioral changes during the review period. Father continued to engage in
verbal and written arguments with Mother, which appeared to continue to
damage his relationship with his children. Father continued to blame
Mother for their children’s lack of emotional well-being and failed to take any
responsibility for his own behavior, or acknowledge how it had contributed to
the family’s problems. The Agency stated that although Father had been
provided with recommended services, he did not appear to be willing or able
to make the necessary changes to stabilize the children’s well-being. The
children had stated that they would become emotionally unstable and suffer
emotional distress if they were asked to visit with Father. The Agency
acknowledged that Mother seemed to lack essential parenting skills and had
made minimal effort to encourage the children to participate in school and
services. It noted that Mother tended to capitulate to the children’s demands.
For example, Mother allowed Ar.M.’s adult boyfriend to move into their home
as a way to avoid setting boundaries for Ar.M. and to prevent her from
running away. Although Mother could improve her parenting by setting
limits and expectations from the children, the Agency had not identified any
current health or safety risks to the children while in her care. Accordingly,
the Agency recommended that the children continue to be placed with
Mother.
      In its January 2021 addendum report, the Agency stated that Al.M.
was falling behind in his schoolwork and Ar.M. had been hospitalized again
on experiencing a mental health crisis. Neither child wished to have any
contact with Father at that time.




                                       5
      In its April addendum report, the Agency repeated that both children
indicated they did not want to visit with Father. Nevertheless, Ar.M.
expressed an interest in speaking with Father if he would keep an open
mind, and Al.M. stated he would be open to text messages or phone calls with
Father. In March, the Chadwick Center denied the Agency’s referral for
therapy services for Ar.M. because of her “high needs.” Also in March, the
Agency’s social worker spoke with Father, who expressed concern that the
Agency would allow his children to remain in Mother’s care and stated that
he felt discriminated against as a father. He expressed his disagreement
with Mother’s lack of boundaries for the children. He stated that he would
have Ar.M. stay home and not allow her boyfriend to reside in the home. As
to Al.M., he would monitor him to ensure he was completing his schoolwork
and give him more structure. In late March, Father informed the social
worker that he was planning to move to Northern California because he
needed to care for his ill mother, he had no job, and the Agency refused to
allow him to see the children. In early April, Father informed the social
worker that he had a new job with insurance benefits for the children.
      In the assessment portion of its addendum report, the Agency stated
that it remained concerned about Father’s lack of insight into the children’s
protective issues and failure to take responsibility for how his own behaviors
and comments negatively affect the children. In conversations with the
Agency’s social worker, Father had minimized the children’s mental health
needs and blamed Mother for their emotional and mental health needs. The
Agency stated that Father’s lack of focus on the children’s mental health
needs was “of extreme concern” to it. The Agency stated that if either of the
children were to be placed with Father, it would be concerned that he would
minimize their mental health needs and dismiss their statements about their


                                       6
mental health needs and challenges, thereby placing each child at an
elevated risk of another suicide attempt or other self-harm. The Agency was
concerned that, if Father were unable to accept that the children needed
additional services, he would be unable to provide them with the necessary
support to maintain their mental health stability. It stated that despite
Father’s participation in services, he had not made any behavioral changes to
address the issues that led to the children’s removal, continued to criticize
Mother, and did not communicate with her in a respectful way to coparent
and meet the children’s needs. The Agency acknowledged that Mother could
make more effort to set boundaries for the children and understood that
Mother would give in to their demands or requests to prevent them from
running away or becoming suicidal. Nevertheless, it believed Mother was
making some effort to set boundaries and expectations for the children,
despite their challenging those rules and boundaries as expected due to their
ages.
        In its May addendum report, the Agency reported that the children
stated they were not currently interested in visiting with Father. It also
stated that Ar.M. had undergone a psychological evaluation and the
psychologist reported to the Agency that the family’s world was “troubling.”
He stated that Ar.M. was at significant risk of further self-harm, had
expressed desperation and hopelessness, and had a troubling relationship
with Mother. He recommended that the Agency engage Ar.M. with effective
mental health treatment (i.e., at least weekly therapy) as soon as possible to
address her challenges, which included posttraumatic anxiety and bulimia.
The Agency also reported that Father stated he would be willing to travel to
San Diego for visits with the children.




                                          7
      At the new contested disposition hearing in May on remand after
Ar.M. I, the juvenile court admitted in evidence reports and other documents
offered by the Agency and Father and heard the testimony of Father,
Father’s parenting advocate (Johnny Norris), and the Agency’s social worker
(Perla Hernandez).
      Father testified that he was living with his mother and brother in
Oakland. He testified that prior to the instant dependency proceedings,
Ar.M. had been hospitalized many times and Al.M. had been hospitalized
twice. He contended that Al.M.’s hospitalization in 2019 was “blown out of
proportion,” and he claimed that all of Ar.M.’s hospitalizations occurred while
in Mother’s care. He had not spoken with the children since early October
2020 and believed they did not want to visit with him because he was the
stricter parent. Father expressed concern about Mother’s lack of supervision
of the children because she was always working and allowed them to do
whatever they wanted. In contrast, he always pushed the children to do
things they did not want to do (e.g., schoolwork). He claimed that Mother
had kicked Ar.M. out of her home several times and he disagreed with her
allowing Ar.M.’s adult boyfriend to live in the home. Father testified that he
accepted Al.M. regardless of his autism diagnosis or sexuality and was
concerned about his isolation, development, and the absence of a father figure
in his home. Father testified that if the children were returned to his care,
he would ensure their safety by continuing their services and addressing
Ar.M.’s substance abuse through treatment and medication. He testified that
the children were “fine, but they’re having a lot of issues.” When asked what
services his son might benefit from, Father said he did not know and
contended “from when they were with [him], they were happy.” He said he
would have his mother and brothers (the paternal grandmother and paternal


                                       8
uncles) assist him in caring for the children. He believed the children were
making “a manipulated threat” regarding their mental health if they were
placed in his care because they were happier living with Mother. He
repeatedly indicated the children’s mental health issues were “just an excuse
to threaten [him] because they don’t want to leave” their current placement
with Mother.
      On cross-examination, Father confirmed that if the children were
returned to his care, Ar.M. would be living in the same home with the
paternal uncle whom—according to Father—she “allegedly claimed molested
her” in the past. He admitted that before the instant dependency petitions
were filed, he had taken the children to Oakland to visit his family, including
that paternal uncle. The day after their return, Ar.M. was hospitalized and
had not lived with Father since then. After stating it was “a rude question,”
Father admitted it was not healthy for Ar.M. to live in the same home as the
paternal uncle. Nevertheless, Father believed the living situation would not
be a problem because Ar.M. would be spending time with Father rather than
her uncle. Father denied that he had any role in, or contributed to, the
children’s depression or anxiety and stated his only flaw as a parent was
taking on too much as a single parent. He did not believe the children would
engage in any self-harm if returned to his care because they only threatened
self-harm to get what they wanted. Father eventually testified that he took
their statements seriously. Father admitted that he was unaware of the
children’s current status at school—including Al.M.’s promotion from eighth
grade and Ar.M.’s passing grades—and that he had not asked the social
worker about their status. Father further admitted that he was able to
contact Al.M.’s school directly, but he had not done so (other than discussing
his IEP) because he was busy. He admitted that it would not be in Ar.M.’s


                                       9
best interest to be ordered to live with Father at that time, and Ar.M. would
need further services to stabilize before it would be appropriate for her to
return to his care.
      Father’s parenting advocate testified that it was his impression the
Agency was being dismissive of Father’s concerns and was biased against
fathers, including Father, in the child welfare system. He further testified
that Father had gained from his mentorship, as shown by Father’s calmer
communication.
      The Agency’s social worker, Hernandez, testified that she had been
assigned to the children’s dependency cases since late September 2020.
Hernandez opined that it was not safe for the children to return to Father’s
care because both children had stated their mental health would suffer if
returned to his care, and Ar.M. was afraid of the paternal uncle who sexually
abused her and was living with Father. Hernandez testified that there were
no additional services available that would allow the children to safely return
to Father’s care. Although Mother needed to improve her parenting,
including setting limits for the children, Hernandez believed that Mother was
meeting the children’s needs and there was no safer placement for them.
Regarding videos from Ar.M.’s social media accounts that Father had
provided to the Agency in February 2021, Hernandez’s supervisor had viewed
them and found no evidence that she was being trafficked or participating in
child pornography as Father had then asserted. Hernandez testified that
Mother had threatened to kick Ar.M. out of the home, but had never done so,
and Ar.M.’s boyfriend had been cleared by the Agency’s background check.
Also, when Hernandez visited Mother’s home, she observed that Ar.M.’s
boyfriend had a separate bedroom and did not share a room with Ar.M.
Hernandez admitted that the Agency had minimal contact with Father and


                                       10
that Ar.M. continued to struggle with her mental health since being placed
with Mother. She further acknowledged neither child had been attending
therapy, although Ar.M. recently had resumed services. Hernandez testified
that since the children were placed with Mother, Ar.M. had run away once,
one child had punched Mother, and there was fighting in the home. Despite
her concerns regarding Mother’s parenting, Hernandez still opined placement
of the children with Mother was appropriate.
      After hearing arguments of counsel, the court found, by clear and
convincing evidence, that the children should continue to be removed from
Father’s custody pursuant to section 361, subdivision (c) because there was a
substantial danger to their physical health, safety, protection, or physical or
emotional well-being if they were returned to his custody; the children were
suffering severe emotional damage as indicated by extreme anxiety,
depression, withdrawal, or untoward aggressive behavior; and there were no
reasonable means by which the children’s physical health could be protected
without removing them from Father’s physical custody. The court further
found under section 361, subdivision (e) that the Agency had made
reasonable efforts to prevent or eliminate the need to remove the children
from Father’s home. In particular, the court noted that both children had
stated that placement with Father would be detrimental to their mental
health and that it must take those statements seriously, given their history of
suicidal ideation and hospitalization. The court stated that given the
children’s poor mental health and Father’s recent move out of San Diego
County, their mental health would be negatively affected if they were
uprooted from the stability of their home and their services. The court also
expressed concern regarding Ar.M.’s disclosure of sexual abuse by the
paternal uncle who was living in Father’s home. The court found that the


                                       11
children had become ill due to their parents’ discord and, although things
were improving, more work was still needed. Based on its findings, the court
ordered that the children be placed with Mother, the parents be provided
with services consistent with their case plans, and Father have liberal,
unsupervised visitation with the children. Father appealed.
                                 DISCUSSION
      Father contends there is insufficient evidence to support the juvenile
court’s May 21, 2021 ruling removing the children from his custody and
finding reasonable efforts had been made to prevent their removal from him.
We disagree.
      A. Relevant Juvenile Dependency Law
      After a juvenile court exercises jurisdiction over a child pursuant to
section 300, it must determine the appropriate disposition for that child.
(§§ 360, subd. (d), 361, 362; In re N.M. (2011) 197 Cal.App.4th 159, 169
(N.M.).) The court has broad discretion in choosing an appropriate
disposition that serves the child’s best interest. (In re Nada R. (2001)
89 Cal.App.4th 1166, 1179.) Before physically removing a child from his or
her parent, the court must find, by clear and convincing evidence, that the
child would be at substantial risk of harm if returned home and that there

are no reasonable means to protect the child without such removal.3 (§ 361,


3     As relevant here, the juvenile court may remove a child from his or her
parent if the court finds by clear and convincing evidence that “[t]here is or
would be a substantial danger to the physical health, safety, protection, or
physical or emotional well-being of the minor if the minor were returned
home, and there are no reasonable means by which the minor’s physical
health can be protected without removing the minor from the minor’s
parent’s . . . physical custody. . . .” (§ 361, subd. (c)(1)), or “[t]he minor is
suffering severe emotional damage, as indicated by extreme anxiety,
depression, withdrawal, or untoward aggressive behavior toward himself or

                                       12
subd. (c)(1); In re Cole C. (2009) 174 Cal.App.4th 900, 917 (Cole C.); In re
Kristin H. (1996) 46 Cal.App.4th 1635, 1654 (Kristin H.).) The court must
also determine whether reasonable efforts were made to prevent or eliminate
the need for removal of the child from his or her home and state the facts on
which its decision to remove the child is based. (§ 361, subd. (e); see In re
D.P. (2020) 44 Cal.App.5th 1058, 1067.) To assist the juvenile court, the
Agency must describe “the reasonable efforts [it] made to prevent or
eliminate removal.” (Cal. Rules of Court, rule 5.690(a)(1)(B)(i).)
      “A removal order is proper if based on proof of parental inability to
provide proper care for the child and proof of potential detriment to the child
if he or she remains with the parent.” (N.M., supra, 197 Cal.App.4th at
p. 169.) In determining whether removal from a parent’s home is necessary,
the court may consider the parent’s past conduct as well as current
circumstances. (Cole C., supra, 174 Cal.App.4th at p. 917; In re John M.
(2012) 212 Cal.App.4th 1117, 1126.) An order removing a dependent child
from his or her home does not require proof that the parent is dangerous or
has actually harmed the child. (Cole C., at p. 917.) The purpose of removing
a child from his or her parent’s home is to protect the child from future
possible harm. (Ibid.)
      On appeal, we review the record for substantial evidence to support the
juvenile court’s dispositional findings and order, bearing in mind the
heightened requirement of proof by clear and convincing evidence. (In re V.L.
(2020) 54 Cal.App.5th 147, 154-155 (V.L.); Kristin H., supra, 46 Cal.App.4th
at p. 1654.) Because section 361, subdivision (c) requires proof by clear and



herself or others, and there are no reasonable means by which the minor’s
emotional health may be protected without removing the minor from the
physical custody of his or her parent” (§ 361, subd. (c)(3)).

                                       13
convincing evidence, we must determine “whether the record as a whole
contains substantial evidence from which a reasonable fact finder could have
found it highly probable that the fact was true.” (Conservatorship of O.B.
(2020) 9 Cal.5th 989, 995-996; see also V.L., at pp. 154-155 [standard of
review described in Conservatorship of O.B. applies to removal findings under
§ 361, subd. (c)].) Likewise, the substantial evidence standard of review
applies to a finding under section 361, subdivision (e) that reasonable efforts
were made to prevent or eliminate the need to remove a child from his or her
parent. (In re A.G. (2017) 12 Cal.App.5th 994, 1001.) Substantial evidence is
evidence that is reasonable, credible, and of solid value. (In re Ricardo L.
(2003) 109 Cal.App.4th 552, 564.) In applying this standard, we “must view
the record in the light most favorable to the prevailing party below and give
due deference to how the trier of fact may have evaluated the credibility of
witnesses, resolved conflicts in the evidence, and drawn reasonable
inferences from the evidence.” (Conservatorship of O.B., at p. 996; see V.L.,
at p. 154.) We do not consider the credibility of the witnesses or reweigh the
evidence. (In re Lana S. (2012) 207 Cal.App.4th 94, 103; Conservatorship of
O.B., at p. 1008.) We must affirm an order that is supported by substantial
evidence even if other evidence, or other inferences from the evidence, would
have supported a contrary finding. (In re Manuel G. (1997) 16 Cal.4th 805,
823; N.M., supra, 197 Cal.App.4th at p. 168.) On appeal, the parent
challenging the juvenile court’s order has the burden to show there is
insufficient evidence to support the court’s decision. (Lana S., at p. 103;
N.M., at p. 168.)
      B. Substantial Evidence Supports the Court’s Findings and Orders
      Father contends insufficient evidence supports the court’s removal
orders because the parents purportedly had corrected the harmful conduct


                                       14
that precipitated the juvenile court’s intervention. He focuses on his
completion of certain services—including coparenting classes and individual
therapy—and states the parents’ communication with one another had
improved. He further argues that “outside of opinions from the Agency and
children,” there was no evidence the children faced a substantial danger if
returned to his home, and he similarly argues the evidence does not support
the court’s finding that reasonable efforts were made to prevent the children’s
removal from him.
      Contrary to Father’s assertions, we conclude there was substantial
evidence to support the court’s dispositional orders removing the children
from his custody and its underlying findings that reasonable efforts were
made to prevent their removal from him. The record shows that the children
became dependents of the court because of their serious mental health issues,
and they remained at substantial risk of harm with Father.
      Prior to the filing of the instant dependency petitions, the children had
been physically ill and hospitalized for mental health problems that were
caused by their parents’ longstanding contentious relationship. Despite
placement of the children with Mother and the Agency’s provision of family
maintenance services, their poor mental health continued through the time of
the new disposition hearing in May 2021. Both children were struggling in
school, and Ar.M. continued to struggle with her mental health. Both
children ceased contact with Father in October 2020 and stated that their
mental health would decline if they were returned to his care.
      Despite his children’s serious mental health problems, and
notwithstanding his completion of certain services, Father’s statements to the
Agency and his testimony at the contested hearing showed that he did not
understand the severity of their mental health needs. Although he


                                      15
eventually testified that he took the children’s statements seriously, Father
had repeatedly characterized their statements about their mental health
declining if they were placed in his care as merely being a threat to get what
they wanted. He also minimized the severity of their situation by claiming
Mother coached the children to make these statements and the children
merely wanted to remain with her because she was more lenient than him.
      This was not the first time Father failed to understand his children
were at risk and needed help. From the beginning of their dependency cases
in November 2019 and continuing through the new disposition hearing in
May 2021, Father consistently denied that his conduct had contributed to his
children’s mental health problems. (See In re Gabriel K. (2012)
203 Cal.App.4th 188, 197 [“[o]ne cannot correct a problem one fails to
acknowledge”]; In re A.F. (2016) 3 Cal.App.5th 283, 293 [“In light of mother’s
failure to recognize the risks to which she was exposing the minor, there was
no reason to believe the conditions would not persist should the minor remain
in her home.”].) Father also appeared to have no understanding of the
detrimental effect on Ar.M.’s mental health if she were to live with Father in
the same home as the paternal uncle whom she disclosed had sexually
abused her. Father’s lack of insight into his children’s mental health
problems was further shown by his plans for parenting them if they were
placed in his care. In particular, he testified that he would use his stricter
parenting style, which the court could reasonably find would be inadequate to
address the children’s serious mental health needs. The record supported a
reasonable inference by the court that the children had made significant
improvements since being placed with Mother and that progress would have
been placed at risk if they were returned to Father’s care—particularly
because they would be uprooted and moved to Northern California, away


                                       16
from the support systems and services they had in place in Mother’s care.
Father contends there was no evidence that the children were at risk “outside
of opinions from the Agency and children,” but he provides no valid basis for
ignoring that evidence. The juvenile court could reasonably credit the
evidence from the Agency and we do not reweigh the evidence on appeal.
And as the court expressly stated, it had to take seriously the children’s
statements that their mental health would decline if they were returned to
Father’s care, especially given their history of suicidal ideation,
hospitalizations, and mental health problems. (See In re T.V. (2013)
217 Cal.App.4th 126, 135-136 [“The parent need not be dangerous and the
minor need not have been actually harmed before removal is appropriate.
The focus of the statute is on averting harm to the child.”].) Additionally, the
court reasonably could credit the social worker’s testimony that there were no
additional services available that would allow the children to safely return to
Father’s care. The parents’ conflict already had a profound detrimental
impact on the children and the juvenile court reasonably could conclude there
was a high probability the children would be at continued risk of harm unless
removed from Father. The court was not required to accept Father’s
contention that the children were simply making idle threats to get their

way.4



4      Father additionally notes that the children were returned to his care
after various hospitalizations, holds, or law enforcement contacts, and that
“unmonitored visits with father remained in place.” However, Father cites
events that occurred in September 2019 (when he had full physical custody of
the children) or mid-October 2019 (before the dependency proceedings
commenced). It is unremarkable that a child would be released to a parent
having sole physical custody consistent with a prior family court order. And
the children refused to visit with Father with or without any supervision.

                                       17
      We further conclude there was substantial evidence to support the
court’s finding that the Agency made reasonable efforts to prevent or
eliminate the need for the children’s removal from Father’s care. The record
shows the Agency provided family maintenance services to Mother, Father,
and the children. In particular, Father’s January 2020 case plan included his
participation in individual therapy and any conjoint therapy recommended by
the children’s therapists and his participation in a coparenting class. Despite
those services, Father continued to have a contentious relationship with
Mother and the children’s mental health continued to suffer as a result.
Father had not yet gained the necessary insight into his own role in causing
the children’s mental health problems and had not fully participated in
services recommended by the Agency. Father does not cite to any specific
service that the Agency should have, but did not, provide to him that would
have prevented or eliminated the need to remove the children from his care.
(See In re H.E. (2008) 169 Cal.App.4th 710, 725 [“reasonable efforts . . . need
only be reasonable under the circumstances, not perfect”].)
      In summary, there was substantial evidence to support the juvenile
court’s findings, under a clear and convincing standard, that the children
would be placed in substantial danger if they were returned in Father’s care.




Neither the children’s release to Father’s custody nor the visitation order
supports Father’s challenge to the court’s May 2021 removal orders.

                                       18
                               DISPOSITION
    The orders are affirmed.


                                             GUERRERO, J.

WE CONCUR:



McCONNELL, P. J.



O'ROURKE, J.




                                   19